Case 1:18-cv-00681-RJL Document 52-2 Filed 03/26/19 Page 1 of 4




        Appendix
         Case 1:18-cv-00681-RJL Document 52-2 Filed 03/26/19 Page 2 of 4



           COMPARISON OF THIS LITIGATION TO TEXAS LITIGATION

        Statement In This Litigation                   Statement Alleged to be Defamatory in
                                                              Butowsky Texas Litigation
“Defendants have repeatedly and falsely             “From around January until May. After that,
stated that the Plaintiff received information      these defendants [that are] name[d] in the
in advance that Seth would be murdered, and         lawsuit today decided to make Aaron Rich,
that his prior knowledge caused him to              Seth’s brother the target of the conspiracy
obstruct justice by refusing to provide law         theory and sort of names [him] as the
enforcement investigators with access to his        technical mastermind behind the leak and
brother’s cell phones and laptop after his          also somebody who took money from
murder. These same allegations also falsely         WikiLeaks into his personal bank account.
allege that Aaron participated in meetings          That started around the summer of 2017,
with Seth and Donna Brazile at the DNC at           and the allegations grew more grotesque
which Aaron threw a chair, and that Aaron           from there. They started to allege[] that
warned Seth’s girlfriend in advance to              Aaron Rich warn[ed] Seth’s girlfriend to
break up with Seth. Each and every aspect           break up with him and leave D.C., because
of these allegations are fabricated: Aaron did      he knew in advance that the murder was
not know that his brother was going to be           coming, they made up a meeting that
murdered; he never attended any meeting at          reportedly occurred at the DNC where
the DNC with Seth and Donna Brazile; and he         Aaron through a chair at Donna Brazile,
never warned Seth’s girlfriend to break up          all of this -- all of it is made up.” Ex. B; see
with Seth or leave D.C.” Dkt. 3 ¶ 53; see also      also Texas Litigation Compl. ¶ 62.
id.¶¶ 7, 83, 100, 118, 131.
“Nearly 40 minutes into the August 15, 2017         “It began on a Periscope actually, that the
Periscope, Defendant Butowsky wrote that            defendant Matt Couch in America First Media
‘Aaron Rich needs to come out and admit             hosts, they have about 200,000 Twitter
money is in his account.’ That accusation           followers and they get tens of thousands of
was and is false—Aaron has no money in              viewers on their Periscopes and Ed Butowsky
his account from WikiLeaks or any other             actually one of the defendants appeared as a
organization relating to the alleged leaking        guest on their Periscope on August 15th, 2017
of DNC documents, and no one in the                 and said there is money in Aaron Rich’s
Rich family ever said or suggested                  account, he needs to come out and admit what
otherwise to Defendants.” Dkt. 3                    he did. It’s made up. There is no money in
¶ 40 (first emphasis in original); see also id.¶¶   Aaron Rich’s account, there’s no basis in
1, 7, 910, 4152, 67, 83, 85, 100, 118, 131,       fact, whatsoever for and it’s a complete
140.                                                fabrication.” Ex. B; see also Texas Litigation
                                                    Compl. ¶ 62.




                                                    1
        Case 1:18-cv-00681-RJL Document 52-2 Filed 03/26/19 Page 3 of 4



       Statement In This Litigation                 Statement Alleged to be Defamatory in
                                                           Butowsky Texas Litigation
“After receiving those letters, Defendants       “I think, the parents have received certain
doubled and then tripled down on their           apologies, I mean Fox News obviously
behavior—they continued to disseminate           retracted the story as mentioned in the piece
false statements about Aaron, and then upped from before. Aaron Rich hasn’t received
the ante by conspiring to have their lies about apologies from anyone, even though he has
Aaron published in a prominent national          reached out separately to each of this
newspaper.” Dkt. 3 ¶ 8; see also id.¶ ¶ 6482; defendants privately, he reach out to Ed
140                                              Butowsky privately. He reached out to Matt
                                                 Couch in America First Media privately, he
                                                 told them how much pain this was causing
                                                 him. He asked them to stop spreading lies
                                                 about him. He told them this was false, and
                                                 they -- not only doubled down on lies they
                                                 were telling, they spread them far and wide
                                                 and then worked to place them in an op-ed in
                                                 the ‘Washington Times’.” Ex. B; see also
                                                 Texas Litigation Compl. ¶ 62.
“Defendants published the statements,            “There      was     definitely  coordination
without privilege, as widely as practicable      between Ed Butowsky, America First
to multiple third parties, using the most        Media and Matt Couch to take this notion
effective means of distribution available to     or this theory about Aaron Rich’s
them including but not limited to, the Internet, involvement and to spread it as far wide --
newspaper publications, television broadcasts, as far and wide as they could and to profit
radio broadcasts, and events open to the         off of it. And they have raise money off a
public. Dkt. 3 ¶ 101.                            bit, they have sold merchandise off it and
                                                 they now have a team of investigators
“Defendants representations have allowed         roaming around in D.C. using that funding in
them to attract more viewers, raise more         order to go around and talk to people to try
funds, and tout themselves as ‘leading the       approve this theory to be true.” Ex. B; see
way’ on the Seth Rich ‘investigation.’” Dkt. 3 also Texas Litigation Compl. ¶ 62.
¶ 86.

“But Defendants are not interested in the
truth. Instead, Defendants are motivated by
personal notoriety, financial gain, and
naked partisan aims…” Dkt. 3 ¶ 1; see also
id. ¶¶ 10, 5663, ¶ 70 119, 140




                                               2
        Case 1:18-cv-00681-RJL Document 52-2 Filed 03/26/19 Page 4 of 4



       Statement In This Litigation               Statement Alleged to be Defamatory in
                                                        Butowsky Texas Litigation
“But Defendants are not interested in the      In a statement by the attorney representing
truth. Instead, Defendants are motivated by    Aaron Rich, Meryl Governski, part of the
personal notoriety, financial gain, and        team at Boies Schiller Flexner, Governski
naked partisan aims…” Dkt. 3 ¶ 1.              said, “The Washington Times’ decision to
                                               take responsibility and apologize for its role
Defendants have admitted that their motive     in propagating lies about our client is a
for saying these things about Aaron is         milestone in our case, as well as in the
their desire to advance political arguments.   broader effort to shine a light            on
Dkt. 3 ¶ 10; see also id.¶¶ 68; 64; 82; 140   conspiracy theorists who spread malicious
                                               lies for personal and political gain.” She
                                               added: “We will continue our efforts
                                               against the remaining defendants, who to
                                               this day continue to spread unconscionable
                                               lies about Aaron in order to advance their
                                               false political narratives.” Ex. C; see also
                                               Texas Litigation Compl. ¶ 66.




                                               3
